Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made effective as of February 22,
2018 (the “Effective Date”), by and between Nortech Systems Incorporated, a
Minnesota corporation, and/or its designated affiliate(s) (the “Company”), with
offices located at 7550 Meridian Cir N #150, Maple Grove, MN 5536, and
Crosscourt Group, LLC (“Consultant”), having an address of 3821 S Street NW,
Washington, DC 20007.

 

1.                            Duties.

 

1.01.                     Scope of Services. The Company hereby retains
Consultant to perform the Services [set forth on the attached Statement of Work
and Nortech Consulting Proposal [described in this Section 1.01] (“Services”) as
requested by the Company. [Services shall include Executive Consulting
Services.]

 

1.02.                     No. Guarantee of Work. The Company does not agree to
use Consultant exclusively, nor does the Company agree to offer any minimum
amount of work to Consultant. Consultant shall provide only Services
specifically requested by the Company and in accordance with the terms of this
Agreement.

 

2.                            Compensation, Expenses, and Method of Payment.

 

2.01.                     Compensation. The Company shall pay Consultant an
amount equal to $250 per hour with a maximum daily fee of $2000 for the time the
Consultant renders Services pursuant to this Agreement. [The compensation set
forth in this Article 2 constitutes the entire compensation to Consultant for
performance of the Services.]. This agreement does not impact the board of
director compensation consultant receives as a member of the Nortech Board of
Directors.

 

2.02.                     Expenses. The Company agrees, that upon receipt of
adequate supporting documentation, it shall reimburse Consultant for reasonable
out-of-pocket business expenses actually incurred by Consultant in the
performance of Services hereunder. All Services-related business expenses must
be approved in writing and in advance by the Company and in accordance with any
Company expense reimbursement policy that may be in effect from time to time and
which has been delivered to Consultant.

 

2.03.                     Invoicing. Consultant shall submit to the Company a
monthly invoice describing with specificity the Services provided by Consultant
during the applicable period. Payment will be made only for Services performed
at the Company’s request. The Company shall make payment to Consultant within
thirty (30) days of the Company’s receipt of Consultant’s invoice. The Company
will not pay for any Services for which Consultant fails to provide an invoice
within four (4) weeks after Services are rendered.

 

2.04.                     Tax Withholding. Company shall issue to Consultant a
Form 1099 for all compensation paid hereunder. The parties acknowledge and agree
that, unless required by law to do so, the Company shall not withhold from any
compensation it pays Consultant any amount for income taxes, self-employment
taxes, social security taxes, or any other taxes, fees, or levies of any nature
imposed by government authority pursuant to this Agreement, all of which shall
be the sole responsibility of Consultant.

 

1

--------------------------------------------------------------------------------


 

3.                                      Term and Termination.

 

3.01.                     Term. The term of this Agreement will be for a period
of three month but in no event longer than May 10, 2018, unless terminated
earlier pursuant to Paragraph 3.02.

 

3.02.                     Termination. This Agreement may be terminated at any
time by either party, with or without cause, by giving the other party thirty
(30) days written notice of intention to terminate; provided, however, that the
Company may terminate this Agreement immediately and without notice as the
result of Consultant’s breach of the provisions of this Agreement. In the event
of any termination of this Agreement, Consultant shall promptly submit an
invoice for rendered yet unbilled Services and expenses, and Company shall make
payment as provided for in Article 2. Consultant shall be entitled to payment
only for such compensation and expenses that were earned or incurred through the
date of termination.

 

4.                                      Consultant’s Representations and Duties.

 

4.01.                     Qualifications and Performance. Consultant represents
and warrants that Consultant: (i) has secured all necessary licenses,
certificates and permits required to perform the Services; (ii) has the
knowledge, skills, and experience necessary to perform the Services; (iii) will
perform the Services to the best of Consultant’s ability and in accordance with
the degree of skill, care, and diligence normally exercised by recognized
professional persons or firms that supply services of a similar nature; and (iv)
will perform the Services in accordance with all applicable federal, state, and
local laws, regulations, and rules. If Consultant considers any information,
documents or other particulars made available by the Company are not sufficient
to enable Consultant to provide the Services in accordance with this Agreement,
Consultant shall so advise the Company, and the Company shall endeavor to
provide such further assistance, information or other particulars as the Company
deems necessary. Consultant shall give immediate written notice to the Company
of any fact, matter or thing that may affect Consultant’s ability to provide the
Services.

 

4.02.                     Books and Records. Consultant shall maintain true and
correct books and records in connection with the Services. Such books and
records shall be: (i) adequate to document all Services that have been rendered
in connection with this Agreement (including the hours worked in performing the
Services, the dates on which the Services were performed, and a description of
the Services performed); (ii) retained for a period of not less than twenty-four
(24) months after termination of this Agreement; and (iii) made available for
inspection and audit by the Company during normal working hours.

 

4.03.                     Independent Contractor.

 

(a)                                 Consultant, and any personnel retained by
Consultant in the performance of his/her/its obligations hereunder, shall at all
times be an independent contractor and shall not be deemed an employee or
associate of the Company, and the Company shall have no control over the
operations and activities of Consultant. Consultant shall not hold
himself/herself/itself out as an employee, associate partner, franchisee,
distributor, principal or agent of the Company, and shall have no authority to
bind the Company to any contractual or legal obligation with any third party.
Except as specifically provided in Article 2 of this Agreement, Consultant shall
be solely

 

2

--------------------------------------------------------------------------------


 

responsible for all of Consultant’s own expenses incurred in the performance of
Services under this Agreement.

 

(b)                                 Consultant shall determine the method,
details, and means of performing the Services. The Company shall have no right
to, and shall not, control the manner or determine the method of accomplishing
the Services. The Company shall be entitled, however, to exercise a broad
general power of control over the results of the Services performed by
Consultant to assure satisfactory performance, including the right to inspect
and test, the right to stop work, the right to make suggestions or
recommendations as to the details of any deliverables, and the right to request
modifications to the scope of the Services.

 

(c)                                  Consultant represents and warrants that he
(and all employees and subcontractors who perform work for the Company on
Consultant’s behalf) shall employ only persons authorized to work in the U.S. in
compliance with applicable immigration laws, such as the Immigration Reform and
Control Act of 1986, as amended, and the Illegal Immigrant Reform and Immigrant
Responsibility Act of 1996, as amended. Consultant and his/her/its
subcontractors shall be responsible for verifying the employment status of each
person employed to perform Services for the Company, and for obtaining and
maintaining the “I-9” and any other documentation required for any of its
employees. Consultant further represents and warrants (and agrees to verify upon
request) that all of its employees and contractors who perform work for the
Company on Consultant’s behalf and are issued a Company badge shall have
successfully passed a pre-employment substance abuse screening and criminal
background check, and for any employee who will operate a motor vehicle in
performance of his or her assignment for the Company, a motor vehicle record
check. Consultant also represents that it has taken steps to ensure that
his/her/its employees and contractors performing work for the Company understand
their obligation not to disclose any confidential Company Confidential
Information.

 

(d)                                 Substance Abuse and Background Screening.
Consultant acknowledges that any individuals performing Services that require
the issuance of a Company badge must have successfully passed a pre-engagement
substance abuse screening and background verification check, and for any
employee who will operate a motor vehicle in performance of Services, a motor
vehicle record check. Consultant further understands that certain customers may
require drug screening prior to being allowed to work on its facilities or its
project. To the extent such requirements exist, Consultant agrees to undergo
necessary drug screens.

 

4.04.                     No Conflicts. Consultant represents and warrants to
the Company that neither Consultant nor any of Consultant’s personnel are
currently subject to a non-competition, confidentiality, or other such agreement
with a third party (including but not limited to another client or former
employer), which conflicts with this Agreement or prohibits Consultant or
Consultant’s personnel from being engaged by the Company or performing the
Services.

 

4.05.                     Compliance with Company Policies. To the extent that
the Company or its designated affiliates has in place a Code of Conduct, or
other Company policy or policies (“Code”), that has as its goal to ensure that
Company and its employees comply with all applicable federal and state laws and
regulations, Consultant agrees that it will not act or conduct business in a
manner that requires the Company to violate or act in a manner that contravenes
such Code. While on the Company’s premises, Consultant shall comply strictly
with all laws and

 

3

--------------------------------------------------------------------------------


 

regulations, take all safety precautions, and follow all of the Company’s safety
and operating rules, including but not limited to any prohibition on weapons and
the Company’s policies prohibiting harassment and discrimination. Consultant
represents and warrants that Consultant shall at all times during the term of
this Agreement act in the best interest of the Company and take no action that
is or might be detrimental to the interests of the Company.

 

5.                                      Confidential Information.

 

5.01.                     Definition. “Confidential Information” means any
information, technical data, or know-how (including, but not limited to,
information relating to research, products, software, hardware, services,
development, inventions, processes, engineering, marketing, techniques,
customers, pricing, internal procedures, business and marketing plans or
strategies, finances, employees and business opportunities) disclosed by the
Company to Consultant, either directly or indirectly, in any form whatsoever
(including, but not limited to, in writing, in machine readable or other
tangible form, orally or visually), whether or not such information has been
marked as “confidential” or “proprietary.” Confidential Information does not
include information which (a) was already in Consultant’s possession prior to
the time of disclosure to Consultant by the Company, provided that such
information was not furnished to Consultant by a source known by Consultant to
be bound by a confidentiality agreement with the Company, or otherwise
prohibited from disclosing the information to Consultant, (b) was or becomes
generally available to the public other than as a result of a disclosure by
Consultant, (c) becomes available to Consultant on a non-confidential basis from
a source other than the Company, provided that such source is not known by
Consultant to be bound by a confidentiality agreement with the Company, or
otherwise prohibited from disclosing the information to Consultant, or (d) which
was or is independently developed by Consultant without violating Consultant’s
obligations hereunder.

 

5.02.                          Confidentiality Obligations. In the performance
of this Agreement, Consultant may receive Confidential Information. Consultant
agrees, at all times: (i) to regard and preserve as confidential such
Confidential Information; (ii) to refrain from directly or indirectly publishing
or disclosing any part of such Confidential Information; (iii) to refrain from
using Confidential Information except as required in connection with the
Services for the Company without the prior written consent of the Company; and
(iv) to refrain from any other acts or omissions that would reduce the value of
such Confidential Information to the Company. Consultant agrees to require all
employees or other consultants to whom Confidential Information must be
disclosed in order to perform Services pursuant to this Agreement to sign a
non-disclosure agreement containing limitations on disclosure and use
substantially similar to the limitations in this Agreement.

 

5.03.                          Ownership of Confidential Information. All
Confidential Information shall remain the exclusive property of the Company
and/or any of its affiliate or subsidiary companies, and no license to any
Confidential Information is granted to Consultant, The Company is free to use
any information disclosed or generated under this Agreement without permission
from Consultant.

 

5.04.                          Compelled Disclosure. In the event that
Consultant believes, upon the advice of legal counsel, that Consultant is
legally compelled to disclose any Confidential Information, Consultant will
provide the Company with prompt notice, prior to the disclosure, so that the

 

4

--------------------------------------------------------------------------------


 

Company may assist Consultant in obtaining a protective order or other
protection of such information. In the event that a protective order or other
remedy is not obtained, Consultant will disclose only that portion of the
Confidential Information that the Company and Consultant mutually determine is
legally required to be disclosed.

 

5.05.                     Return of Confidential Information. Upon termination
of this Agreement or upon request by the Company, Consultant shall promptly
return to the Company all originals and all copies of all property and assets of
the Company created or obtained by Consultant as a result of, in the course of,
or in connection with, this Agreement that are in Consultant’s possession or
control, whether confidential or not, including, but not limited to, computer
files, software programs, computer equipment, correspondence, notes, memoranda,
notebooks, drawings, customer lists, or other documents concerning any idea,
product, apparatus, invention or process manufactured, used, developed,
investigated, or marketed by the Company.

 

5.06.                     Obligations to Third Parties. Consultant understands
and acknowledges that the Company has a policy prohibiting the receipt by the
Company of any confidential information in breach of Consultant’s obligations to
third parties and the Company does not desire to receive any confidential
information under such circumstances. Accordingly, Consultant will not disclose
to the Company or use in the performance of any duties for the Company any
confidential information in breach of an obligation to any third party.
Consultant represents that Consultant has informed the Company, in writing, of
any restriction on Consultant’s use of a third party’s confidential information
that conflicts with any obligations under this Agreement.

 

6.                                      Intellectual Property. Consultant hereby
acknowledges and agrees that, to the fullest extent permitted by applicable law,
all Inventions (as defined herein) shall be “works made for hire” as defined in
17 U.S.C. § 101, as amended (and as such concept is similarly defined under any
applicable foreign laws), and as such will constitute the sole and exclusive
property of the Company without any further action required on the part of
either party hereto. To the extent that any Invention does not qualify as works
made for hire, Consultant hereby assigns to the Company all rights to any such
Inventions. If the foregoing assignment is invalid or ineffective for any
reason, then Consultant hereby grants the Company a perpetual, royalty-free,
non-exclusive, worldwide license to fully exploit any intellectual property or
propriety rights in the Invention, and any patents, copyrights and/or trademarks
(or other intellectual property or propriety registrations or applications)
resulting therefrom. Furthermore, Consultant hereby forever waives and agrees
never to assert any moral rights it may have in all or any part of any
Invention, even after the termination of this Agreement To perfect and
effectuate the covenants contained in this Section, Consultant hereby further
agrees to: (i) promptly and fully inform the Company in writing of all
Inventions; (ii) promptly execute and deliver assignment or conveyance
documentation to the Company evidencing that all of Consultant’s rights to all
Inventions are the sole and exclusive property of the Company; and (iii)
promptly acknowledge and deliver to the Company, without charge to the Company
but at the Company’s expense, such written instruments and do such other acts as
may be necessary, in the reasonable opinion of the Company, to obtain and
maintain patents and/or copyright registrations and to vest the entire rights,
interest in and title thereto in the Company. “Inventions” means discoveries,
improvements, inventions, ideas and works of authorship (whether or not
patentable or copyrightable or able to be trademarked, including, all associated
rights thereto under any copyright, trademark and/or patent applications,
registrations, continuations in part, extensions,

 

5

--------------------------------------------------------------------------------


 

and granted applications extending patent, copyright or trademark protections)
made by Consultant, either solely or jointly with others, relating to any work
performed by Consultant for the Company under this agreement based upon or
derived from Confidential Information. Consultant further agrees to execute and
deliver to the Company all such assignments, endorsements and other documents,
and to take other such actions as the Company may reasonably request, in order
to effectively transfer and assign the Inventions to the Company.

 

7.                                      Indemnification and Insurance.

 

7.01.                     Indemnification. Consultant shall indemnify, defend
and hold the Company (and its affiliates and their respective directors,
officers, employees, successors, assigns, insurers and agents) harmless from all
claims, damages, losses and expenses (including reasonable attorneys’ fees
incurred on such claims and in proving the right to indemnification) arising out
of or resulting from any claim, action or other proceeding that is based upon
(a) Consultant’s breach of any obligations, representations or warranties under
this Agreement, or (b) any gross negligence act or willful misconduct of
Consultant.

 

7.02.                     Insurance. Consultant shall, at Consultant’s expense,
carry and maintain adequate liability insurance to protect both Consultant and
the Company from any and all claims of any nature for damage to property, or for
personal injury, including death, which may arise from Consultant’s performance
of this. Agreement Consultant is solely responsible for securing and maintaining
workers’ compensation insurance, if legally required, for Consultant and
Consultant’s employees, if any. Consultant shall provide the Company with
reasonable evidence of such insurance upon request.

 

8.                                      Non-Solicitation. During this Agreement
and for a period of one year following any termination of this Agreement,
Consultant will not, directly or indirectly, solicit for employment or hire any
employee of the Company or any of its subsidiaries with whom Consultant has had
contact or who became known to Consultant in connection with the Services. In
addition, during the term of this Agreement and for a period of one year
following any termination of this Agreement, Consultant will not solicit or
induce any customer of the Company to cease doing business with the Company.

 

9.                            Miscellaneous.

 

9.01.                     Notices. All notices required or permitted by this
Agreement shall be in writing and shall be delivered to the other party: (i) in
person; (ii) by certified or registered mail, return receipt requested, postage
prepaid; or (iii) by a reputable national courier with tracking capabilities,
postage prepaid. Such notices shall be delivered to the addresses set forth
above or to such other address as either party may designate in writing pursuant
to this paragraph. All notices shall be deemed effective upon receipt.

 

9.02.                     No Waiver. No failure or delay by any party hereto in
exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

 

6

--------------------------------------------------------------------------------


 

9.03.                     Assignment. Consultant may not assign this Agreement
without the express written consent of the Company. The Company may assign this
Agreement upon written notice to Consultant.

 

9.04.                     Counterparts. This Agreement may be executed in
separate counterparts, and by facsimile, email, or other electronic means each
of which will be deemed an original, and when executed separately or together,
will constitute a single original instrument, effective in the same manner as if
the parties had executed one and the same instrument.

 

9.05.                     Survival. The provisions of Articles 3, 5, 6, 7, 8 and
9 shall survive any termination or non-renewal of this Agreement.

 

9.06.                     Severability. In the event any one or more of the
provisions contained in this Agreement are deemed illegal or unenforceable, such
provision: (i) shall be construed in a manner to enable it to be enforced to the
extent permitted by applicable law; and (ii) shall not affect the validity and
enforceability of any legal and enforceable provision of this Agreement.

 

9.07.                     Remedies. Consultant acknowledges that a violation of
Articles 5, 6 and 8 of this Agreement would cause irreparable harm to the
Company, and that a remedy at law for any such violation would be inadequate.
Thus, in addition to any other relief afforded by law, including damages
sustained by a breach, threatened breach, or anticipated breach of this
Agreement, and without any necessity of proof of actual damage, the Company will
have the right to enforce this Agreement by specific enforcement, which will
include, among other things, temporary and permanent injunctions to stop or
prevent the breach, threatened breach, or anticipated breach of this Agreement,
it being the understanding of the parties that both damages and injunctions will
be proper modes of relief and are not to be considered as alternative remedies.

 

9.08.                     Governing Law and Jurisdiction. This Agreement shall
be governed by the laws of the State of Minnesota, without regard to choice of
law rules. Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction and venue of the federal and
state courts within the State of Minnesota, and each party hereby consents to
personal jurisdiction in such forum, for any actions, suits or proceedings
arising out of or relating to this Agreement (and agrees not to commence any
action, suit or proceeding relating thereto except in such courts).
Notwithstanding the foregoing, nothing in this Agreement will prevent Company
from seeking interim or permanent injunctive relief or filing any action to
recover property or amounts owed to Company by Consultant in any court having
jurisdiction over Consultant.

 

9.09.                     Entire Agreement. This Agreement and any Statements of
Work constitute the entire agreement between the parties with respect to the
subject matter hereof and supersedes all previous agreements and understandings,
whether oral or written, between the parties with respect to the subject matter
hereof. This Agreement may only be modified in a writing signed by both of the
parties hereto.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have subscribed their names to this
Agreement on the day and year written below.

 

Crosscourt Group, LLC (Consultant)

 

Nortech Systems Incorporated

 

 

 

 

 

By:

/s/ Bill Murray (Feb. 7, 2018)

 

By:

/s/ Richard G. Wasielewski

 

 

 

 

 

Name:

William Murray

 

Name:

Richard G. Wasielewski

 

 

 

 

 

Title:

President & CEO

 

Title:

CEO

 

 

 

 

 

Date:

Feb. 22, 2018

 

Date:

Feb. 22, 2018

 

8

--------------------------------------------------------------------------------